Exhibit 10.6

 

ACCREDO HEALTH, INCORPORATED

2002 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK (RS)

SUMMARY OF RETENTION GRANT TERMS

 

This is a summary of the terms applicable to the grant specified on this
document. Different terms may apply to any other grant under the Accredo Health
Incorporated. 2002 Long-Term Incentive Plan or any of the stock plans assumed by
Medco Health Solutions, Inc. (Medco) from Accredo Health Incorporated (Accredo).

 

Grant Type:    Restricted Stock (RS) Grant Code:    RS Grant Date:    August 18,
2005 Vesting Date    Portion that Vests August 18, 2008    100%

 

I. GENERAL INFORMATION

 

Subject to Section III below, this grant of Medco restricted stock becomes
vested on the Vesting Date indicated in the accompanying box. If your employment
with Accredo and its subsidiaries (Company) ends for any reason, your right to
this grant will be determined according to the terms in Section II.

 

II. TERMINATION OF EMPLOYMENT

 

A. General Rule. If your employment is terminated for any reason other than
those specified in the following paragraphs, this grant, if unvested, will be
forfeited on the date your employment ends.

 

B. Termination for Other than Cause. If your employment is terminated by the
Company for reason other than (i) Cause, (ii) resignation or (iii) a reason
specified in paragraphs C-D below, you will be considered “separated” and will
be offered an agreement containing a general release of claims in a form
acceptable to the Company. If you sign the agreement, this grant will vest on
the effective date of the agreement containing a general release. If you do not
sign the agreement, then you will be treated as terminated under paragraph A,
above.

 

C. Death. If you die, this grant, if unvested, will vest on the date of your
death.

 

D. Change in Control. If your employment is terminated by the Company Within Two
Years of a Change in Control (as those terms are defined in the Plan), for any
reason other than for cause or as a result of your resignation, this grant, if
unvested, will vest on the date of your termination.

 

III. RESTRICTIONS ON COMPETITIVE EMPLOYMENT AND AGAINST SOLICITATION AND
INDUCEMENT

 

You acknowledge and agree that as a condition to this grant you have executed
and are bound by the terms of the National Restrictive Covenant and
Confidentiality Agreement and the Proprietary Rights Agreement with Medco or one
of its subsidiaries (together, the Restrictive Agreements), the terms of which
are incorporated into this grant. You acknowledge receipt of a copy of the
Restrictive Agreements. If you violate either of the Restrictive Agreements,
this grant will be forfeited immediately. If this grant is vested and sold prior
to or during the 12 month period after your termination of employment for any
reason, you will be considered a constructive trustee of any value or income
received as a result of such sale and shall return such value or income promptly
to the Company if you violate any aspect of the Restrictive Agreements. This
grant shall not be affected by the termination of either of the Restrictive
Agreements. In the event either agreement is terminated, the restrictions
contained therein shall continue to apply for purposes of this grant.

 

IV. ADJUSTMENTS

 

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering, spin off, split
off, split up or other event identified by the Board of Directors, the Board
shall make such adjustments, if any, as it may deem appropriate to the number
and kind of shares subject to this award (provided that fractions of a share
will be rounded down to the nearest whole share). Any such determination shall
be final, binding and conclusive on all parties.

 

This grant is subject to the provisions of Accredo’s 2002 Long-Term Incentive
Plan